internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom fi p - plr-121965-98 date date number release date re legend fund state year year year amount a amount b this is in reply to a letter dated date and subsequent correspondence requesting that fund be granted an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election under sec_855 of the internal_revenue_code fund is organized as a corporation under the law of state and is registered as an open-end management investment_company under the investment_company act of u s c sec_80a-1 et seq as amended fund uses the calendar_year as its taxable_year fund elected to be treated as a regulated_investment_company ric under subchapter_m part i of chapter of the code for year for that year and thereafter fund operated in a manner intended to qualify it as a ric under the code fund has a board_of directors and officers but it has no employees fund directly retains an independent accounting firm to act as its independent auditor and tax_return_preparer the accounting firm is responsible for the preparation and review of fund’s tax returns including any federal_income_tax elections consistent with fund’s board resolutions prospectus financial statements and distribution practices fund intended to make a timely election under sec_855 to treat certain dividends_paid after the close of year as having been paid during year the accounting firm responsible for preparing fund’s income_tax return for year timely made a sec_855 election on that return to treat amount a of the dividends fund distributed in year as distributed in year however due to a clerical_error on the return the accounting firm’s election of amount a was understated by amount b soon thereafter as a result of an independent review of fund’s returns fund discovered the clerical_error and applied for the requested relief under sec_301_9100-1 sec_855 provides in part that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a tax_year including the period of any extension of time granted for filing such return and distributes the amount of the dividend to shareholders in the 12-month_period following the close of such tax_year and not later than the date of the first regular dividend payment made after the declaration the amount so declared and distributed shall to the extent the ric elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such tax_year except as provided otherwise by sec_855 sec_1_855-1 sets forth the method of making the election and provides that the election must be made in the return filed by the ric for the taxable_year sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based on the facts and representations submitted we conclude that fund has satisfied the requirements for granting a reasonable extension of time to allow it to make the election under sec_855 accordingly fund is granted an extension of time until days after the date of this letter to make its sec_855 election for year except as specifically ruled upon herein we express no opinion concerning any federal excise or income_tax consequences relating to the facts herein under any section of the code for example we express no opinion as to whether fund in fact has satisfied all of the requirements of sec_855 and the regulations thereunder we also express no opinion as to whether fund qualifies as a ric under subchapter_m of the code further no opinion is expressed as to whether fund's tax_liability is not lower in the aggregate for the year to which the regulatory election applies than fund's tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax return involved the district director's office will determine fund's tax_liability for the year involved if the district director's office determines fund's liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely ___________________________________ assistant chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy
